Citation Nr: 1108722	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-27 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected plantar fasciitis of the left foot.  

2.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a right foot condition.  

4.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include headaches.  

5.  Entitlement to a total disability rating due to individual unemployability resulting from a service connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from November 2002 to December 2006.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the RO).  

In December 2009, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The Board notes that the Veteran has alleged inability to retain employment due to his service-connected PTSD.  See the December 2009 VA hearing transcript at pages 3, 4, 7 and 8.  Such a claim has not been developed by the RO.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (the Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  

The issues of (1) entitlement to service connection for a left knee condition, to include as secondary to service-connected plantar fasciitis of the left foot and (2) entitlement to service connection for a low back condition, to include as secondary to service-connected plantar fasciitis of the left foot, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the December 2009 VA hearing transcript at pages 11.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The issues of (1) entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD, (2) entitlement to service connection for a right foot condition, (3) entitlement to service connection for residuals of a TBI, to include headaches and (4) entitlement to TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected plantar fasciitis of the left foot is productive of no more than moderately-severe functional impairment.  

2.  The competent evidence of record does not show that the Veteran's service-connected plantar fasciitis of the left foot is so exceptional or unusual that referral for extraschedular consideration by the designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent evaluation, but no higher, for service-connected plantar fasciitis of the left foot have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5284 (2010).

2.  The criteria for referral of the Veteran's service-connected plantar fasciitis of the left foot on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's plantar fasciitis claim arises from a granted claim of service connection.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claim, letters dated in December 2007 and August 2008 fully satisfied the duty to notify provisions concerning his claim for service connection, to include how VA establishes disability ratings and effective dates as per the Court's holding in Dingess.  The Veteran was informed that evidence was needed showing his service-connected left foot disability had increased in severity.  He was informed of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his left foot disability and informed that VA was responsible for obtaining any federal records, VA records, and a medical examination, if necessary.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service medical records and VA treatment records are in the file.  Additionally, private treatment records identified by the Veteran have been obtained and associated with the Veteran's claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran an appropriate VA examination in September 2008 in connection with the claim decided herein.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The September 2008 VA examination report is thorough and supported by VA outpatient treatment records.  The September 2008 VA examiner reviewed the Veteran's complete VA claims file and recorded the Veteran's subjective complaints and objective findings.  Accordingly, the Board concludes that the September 2008 VA examination is adequate for the purposes of this decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2010).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

Increased Ratings

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2010).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2010).  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).


Discussion

The Veteran's service-connected plantar fasciitis of the left foot is currently evaluation as 10 percent disabling under 38 C.F.R. § 4.71a Diagnostic Codes 5299 - 5276 [unlisted disorder of the foot, acquired flatfoot].  Plantar fasciitis is not specifically addressed by the Rating Schedule.  As such, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27 (2010).  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20 (2010).  According to the policy in the schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99".  

Diagnostic Code 5276 provides for a 10 percent evaluation for a moderate lateral or unilateral disability, with weight-bearing over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet.  A 20 percent evaluation is assigned for a severe, unilateral disability, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 30 percent evaluation is assigned for a pronounced, unilateral disability, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

The Board also notes that the use of the conjunctive "and" in the regulation means that in order to establish entitlement to a rating at that level, all of the stated requirements would have to be met or more nearly approximated than the respective criteria for the lower rating.  See Malone v. Gober, 10 Vet. App. 539, 541 (1997).

The Board has also considered whether application of Diagnostic Code 5284 [foot injuries, other] may be more appropriate in the present case.  Diagnostic Code 5284 is "catchall" code and is the only code under the rating schedule that will adequately account for the entirety of the Veteran's heel symptomatology, which is predominated by painful ambulation.  

Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injuries.  With actual loss of use of the foot, a 40 percent rating is assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

The Board observes that the words "moderate", "moderately severe", "marked", "pronounced" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2010).  The Board observes in passing that "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary 871 (1988).  "Severe" is generally defined as "of a great degree:  serious."  Id., 1078.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.  

After review of the Veteran' complete VA claims file, the Board concludes that the Veteran may be availed by application of Diagnostic Code 5284, and a 20 percent evaluation, but no more, is assignable for his service-connected plantar fasciitis of the left foot.  

The September 2008 VA examination report reflects the Veteran's complaints of pain, stiffness, fatigability, weakness and lack of endurance in the sole of the left foot while standing, walking and resting.  The Veteran was able to stand for 10 - 15 minutes and able to walk only a few yards due to his left foot symptomatology.  Upon physical examination of the left foot, the VA examiner noted the Veteran's complaints of pain upon extension and palpation of the foot.  Additionally, the VA examiner observed abnormal weight bearing resulting in an abnormal shoe wear pattern.  X-rays performed in connection with the September 2008 VA examination reflected no bony or soft tissue abnormalities.  Concerning functional impairment, the VA examiner noted that the Veteran's service-connected plantar fasciitis of the left foot was productive of at least moderate impairment of several of the Veteran's daily activities, to include performing chores, shopping, exercising, playing sports, recreation and bathing See the September 2008 VA examination report.  

Further, a VA medical professional noted the Veteran's complaints of numbness and tingling of his left foot, and upon electromyelogram (EMG) and nerve conduction study (NCS) in May 2009, the Veteran was diagnosed with mild medial plantar mononeuropathy of the left foot.  See the reports of an EMG and NCS dated in May 2009.  

The Board has considered the application of Diagnostic Codes 5277, 5279, 5280, 5281 and 5282.  However, these Diagnostic Codes would not avail the Veteran as they allow for a maximum evaluation of 10 percent; the evaluation already assigned to the Veteran's service-connected left foot disability.  

The Board has also considered the application of Diagnostic Codes 5278 and 5283.  However, the competent medical and other evidence of record fails to reflect that the Veteran demonstrates clawfoot or malunion or nonunion of the tarsal or metatarsal bones.  As such, these Diagnostic Codes are inapplicable.  

In light of the competent medical and other evidence of record, recounted above, the Board concludes that the Veteran's service-connected plantar fasciitis of the left is productive of no more than moderately-severe impairment.  That is, the evidence does not show that the Veteran's left foot disability is consistent with severe foot injury.  In this regard, despite his complaints of pain, there was no evidence of instability, weakness, or other objective findings on VA examination in 2008.  Similarly, there was no muscle atrophy.  While the examiner observed that the Veteran's ability to exercise was severely impacted by his bilateral foot disability and prevented him from participating in sports, his ability to perform chores, shop, engage in recreation, and bath were only moderately impacted.  Furthermore, his ability to travel and drive was only mildly impacted.  In light of the foregoing, the Board concludes that the symptomatology presented by the Veteran's service connected left foot disability more closely approximates moderately-severe disability and not severe disability as contemplated by a higher rating.  

Accordingly, to afford the Veteran the greatest possible benefit, the Board will apply Diagnostic Code 5284, and a 20 percent evaluation, but no more, is warranted.  

The Board has considered the possibility of staged ratings.  See Fenderson and Hart, both supra.  The Board, however, concludes that the criteria for an evaluation in excess of 20 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.

Therefore, the Veteran's claim is partially granted, subject to the controlling laws and regulations, which govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010); see also Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has also considered an extraschedular evaluation.  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The Board notes that the Veteran has asserted that the schedular criteria are inadequate for evaluating the Veteran's service-connected disability decided herein.  The Board disagrees.  As fully detailed above, a higher evaluation is available where specific criteria are met.  The Veteran does not meet the schedular criteria for a higher evaluation.  It does not appear that the Veteran has "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disability that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluation for this service-connected disability is adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.


ORDER

Entitlement to an initial 20 percent evaluation, but no higher, for service-connected plantar fasciitis of the left foot is granted, subject to controlling regulations governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is required concerning the claims enumerated below.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

The PTSD Claim

The Veteran was last accorded a VA examination of his service-connected PTSD in September 2008.  The psychiatric evaluation completed at that time demonstrated mild functional impairment, and a GAF score of 55 was assigned.  

Subsequently, the Veteran has asserted that this disability has increased in severity.  Specifically, at the personal hearing conducted in December 2009, the Veteran testified that he quit his last two jobs because of his irritability and inability to maintain work relationships with others because of his service-connected PTSD.  Moreover, the Veteran asserted that he began undergoing VA treatment for his PTSD.  See the December 2009 transcript at pages 3, 4, 8, and 9.  

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the Veteran's contentions of increased PTSD symptomatology since the most recent examination in September 2008, the Board finds that additional VA examination is necessary to determine the current nature and extent of these service-connected disabilities.

The Right Foot Claim

In general, in order to prevail on the issue of service connection there must be competent evidence of (1) a current disability, (2) medical or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

It is uncontroverted that the Veteran has been diagnosed with plantar fasciitis of the right foot.  Accordingly, Hickson element (1) has been demonstrated.  

With respect to Hickson element (2), medical or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury, the Board notes that the Veteran's service treatment records are devoid of any instance of complaints of or treatment for a right foot condition.  However, the Veteran testified at the December 2009 VA hearing that he did, indeed injure his right foot during his service.  See the December 2009 VA hearing transcript at pages 4 and 11.  While the Board notes that the September 2008 VA examiner noted the lack of medical evidence regarding in-service treatment of the Veteran's right foot, the Court has firmly held that lay evidence concerning an event experienced by the Veteran, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan, supra.  Indeed, there is no medical evidence reflecting that the Veteran denied injuring his right foot during his service.  

In light of the Veteran's testimony concerning in-service injury to his right foot, and in the absence of any contradictory evidence on the matter, the Board concludes that Hickson element (2) has been demonstrated.  

Concerning crucial Hickson element (3), competent evidence of a nexus between an in-service injury or disease and the current disability, there is no medical evidence addressing this matter.  Specifically, the September 2008 VA examiner failed to address the topic of etiology of the Veteran's diagnosed right foot disability.  

VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, this claim must be remanded to the AMC for a medical examination addressing whether the Veteran's diagnosed right foot condition is causally related to his service.  

The TBI Claim

The competent medical and other evidence of record is tenuous regarding whether the Veteran has residuals of a TBI.  Specifically, the Veteran's TBI screen was positive, but further test results from October 2008 and December 2008 were inconclusive on the issue, although the Veteran demonstrated a "lower performance" in concentration and memory.  See VA outpatient treatment records dated in October 2008 and December 2008.  

Moreover, while the Veteran's service treatment records fail to reflect complaints of or treatment for any head injury during his service, the Veteran testified in December 2009 that he did hurt his head on two occasions during his service, and he has continuously suffered from manifestations of that injury since.  See the December 2009 VA hearing transcript at pages 6 and 13 - 15.  As noted above, the Veteran's statements concerning this injury, in the absence of contradictory medical evidence, are competent for VA purposes.

In light if above, the Board concludes that the Veteran should be afforded a VA examination to determine whether the Veteran demonstrates current residuals of a TBI.  See McLendon, supra.  

The TDIU Claim

As noted above in the Introduction, the Veteran has raised a claim for TDIU, and such has not been addressed by the RO.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

However, the Veteran has not received notice pursuant to the VCAA as it pertains to his claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Finally, the Board notes that the Veteran has asserted that he has received recent VA treatment for his service-connected PTSD as well as his alleged right foot condition and residuals of a TBI.  See the December 2009 VA hearing transcript at pages 8 and 9.  The duty to assist obligates VA to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must assure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with notice of the evidence required to substantiate his TDIU claim.  A copy of the letter should be sent to the Veteran's representative.  

2.  Obtain and associate with the claims file all identified outstanding records of VA treatment pertaining to the Veteran's service-connected PTSD or his asserted right foot condition and/or residuals of a TBI.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

3.  After the completion of #1 and #2, the Veteran should be afforded a VA examination to ascertain whether the Veteran experiences any current residuals of an in-service TBI.  Any and all studies, tests, and evaluations deemed necessary by the examiner, to include neurological testing, should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

For any diagnosed condition, to include headaches, the VA examiner must state whether is at least as likely as not that such is causally related to the Veteran's service.  

Reasoning and explanation of any and all opinions expressed by the VA examiner is necessary.  If an opinion may not be rendered without resort to mere speculation, the reason for this must be discussed in detail.  

4.  After the completion of above, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD.  The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected PTSD under the applicable rating criteria.  To the extent possible, the examiner should separate the effects of the service-connected PTSD from the non-service connected conditions.  The examiner should also comment as to the impact of the Veteran's service-connected PTSD on his daily activities and his ability to maintain employment.  If it is not possible to do so, the examiner should so state.  A complete rationale should be provided for any opinion expressed.

IF it is found that the Veteran is diagnosed with residuals of a TBI, to include cognitive impairment and/or memory problems, the VA examiner is requested to differentiate, to the extent possible, between symptomatology attributable to the Veteran's service-connected PTSD and his residuals of a TBI.  If such is not possible, the VA must express a reason and explanation for this.  

5.  The Veteran should be afforded a VA examination to ascertain whether the Veteran's diagnosed right foot condition is at least as likely as not causally related to his service.  Any and all studies and tests should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

For any diagnosed condition, to include plantar fasciitis, the VA examiner must state whether is at least as likely as not that such is causally related to the Veteran's service.  

Reasoning and explanation of any and all opinions expressed by the VA examiner is necessary.  If an opinion may not be rendered without resort to mere speculation, the reason for this must be discussed in detail.  
		
6.  After undertaking the action set forth above and any additional development which it deems to be necessary, the AMC should then adjudicate the Veteran's claims in light of the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


